United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1483
Issued: October 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 10, 2007 appellant filed a timely appeal of the April 23, 2007 merit decision of
the Office of Workers’ Compensation Programs, which denied her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant injured her right thumb and index finger in the
performance of duty.
FACTUAL HISTORY
On January 26, 2007 appellant, a 51-year-old security clerk, filed an occupational disease
claim alleging that she injured her right thumb and index finger in the performance of duty. She
attributed her right hand condition to computer work and repeatedly pushing the intercom button.
Appellant was first aware of her condition on October 6, 2006, but did not realize it was

employment related until December 6, 2006. No medical evidence accompanied her claim.1 On
February 2, 2007 the Office advised appellant of the need for both factual and medical
information regarding her claimed condition. The Office subsequently received a February 5,
2007 note from Dr. David B. Kornreich, M.D., who advised that appellant was under his care for
a right trigger finger.2
In a decision dated April 23, 2007, the Office denied appellant’s claim. Appellant had
not established that her claimed right hand condition was due to her employment exposure.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim by the weight of the reliable,
probative and substantial evidence, including that an injury was sustained in the performance of
duty as alleged and that any specific condition or disability claimed is causally related to the
employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.5
ANALYSIS
The medical evidence indicates that appellant was being treated for a right trigger finger.
However, Dr. Kornreich’s February 5, 2007 treatment note did not indicate that appellant’s right
trigger finger was specifically due to computer work and repeated intercom use as alleged or to
appellant’s employment in general. In fact, Dr. Kornreich did not offer an opinion on causal
relationship or identify a date of injury. Thus, appellant has failed to establish a causal
1

Appellant indicated on the claim form that she had a doctor’s appointed scheduled for February 5, 2007.

2

Dr. Kornreich later advised the Office that he required payment in advance for preparation of a complete
medical report. On March 22, 2007 the Office informed Dr. Kornreich that it did not prepay for medical reports and
advised him of the procedures for submitting a claim for services performed.
3

5 U.S.C. §§ 8101-8193 (2000).

4

20 C.F.R. § 10.115(e), (f) (2007); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion evidence. See Robert G.
Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of whether there is a causal relationship between
the claimant’s diagnosed condition and the implicated employment factors must be based on a complete factual and
medical background of the claimant. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, in order to be
considered rationalized, the opinion must be expressed in terms of a reasonable degree of medical certainty, and
must be supported by medical rationale, explaining the nature of the relationship between the diagnosed condition
and appellant’s specific employment factors. Id.
5

Victor J. Woodhams, supra note 4.

2

relationship between her diagnosed condition and her federal employment. Accordingly, the
Office properly denied appellant’s January 26, 2007 occupational disease claim.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury in the
performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the April 23, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

